UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7029



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


CORNEIL LEON CARTER,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-02-463)


Submitted:    October 14, 2004               Decided:   October 21, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corneil Leon Carter, Appellant Pro Se.    Patrick Friel Stokes,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Corneil Leon Carter appeals the district court’s order

denying his motion for transcripts at government expense.              We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.              See United

States v. Carter, No. CR-02-463 (E.D. Va. filed May 11, 2004 &

entered May 12, 2004.        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -